NUMBER 13-15-00077-CR

                                    COURT OF APPEALS

                          THIRTEENTH DISTRICT OF TEXAS

                             CORPUS CHRISTI - EDINBURG


                              IN RE ALBERT F. HAARMANN


                           On Petition for Writ of Mandamus.


                                 MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Garza
                   Memorandum Opinion Per Curiam1

        Relator, Albert F. Haarmann, proceeding pro se, filed a petition for writ of

mandamus in the above cause on February 17, 2015, seeking to compel the trial court to

hold a hearing on relator’s motion to correct the appellate record from the underlying trial

court cause. This Court previously affirmed appellant’s conviction for sexual assault. See

Haarmann v. State, No. 13-07-00233-CR, available at file:///C:/TAMESDocs/View/No




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
CaseNbr/Opinion_efa03b2e-d1b4-47c3-abd4-d5f572edc40a/Opinion.html (Tex. App.—

Corpus Christi Feb. 14, 2008, no pet.) (mem. op.) (not designated for publication)

(transferred to this Court from the Ninth Court of Appeals); see also Ex parte Haarmann,

No. WR-74,213-01, 2010 WL 3430873, at *1 (Tex. Crim. App. Aug. 25, 2010) (per curiam)

(not designated for publication); In re Haarmann, No. 09-15-00028-CR, 2015 WL 474491,

at *1 (Tex. App.—Beaumont Feb. 4, 2015, orig. proceeding) (per curiam) (mem. op.) (not

designated for publication); In re Haarmann, No. 13-12-00372-CR, 2012 WL 2359897, at

*1 (Tex. App.—Corpus Christi June 18, 2012, orig. proceeding) (per curiam) (mem. op.)

(not designated for publication).

       To be entitled to mandamus relief, the relator must show: (1) that he has no

adequate remedy at law, and (2) that what he seeks to compel is a ministerial act. In re

State ex rel. Weeks, 391 S.W.3d 117, 122 (Tex. Crim. App. 2013) (orig. proceeding). If

the relator fails to meet both of these requirements, then the petition for writ of mandamus

should be denied. State ex rel. Young v. Sixth Jud. Dist. Ct. of App. at Texarkana, 236
S.W.3d 207, 210 (Tex. Crim. App. 2007) (orig. proceeding). A remedy at law, though it

technically exists, "may nevertheless be so uncertain, tedious, burdensome, slow,

inconvenient, inappropriate, or ineffective as to be deemed inadequate." Greenwell v. Ct.

of App. for the Thirteenth Jud. Dist., 159 S.W.3d 645, 648–49 (Tex. Crim. App. 2005)

(orig. proceeding). The act sought to be compelled must be a ministerial act that does

not involve a discretionary or judicial decision. State ex rel. Young, 236 S.W.3d at 210.

The ministerial-act requirement is satisfied if the relator can show a clear right to the relief

sought. In re State ex rel. Weeks, 391 S.W.3d at 122. A clear right to relief is shown

when the facts and circumstances dictate but one rational decision "under unequivocal,



                                               2
well-settled (i.e., from extant statutory, constitutional, or case law sources), and clearly

controlling legal principles." Bowen v. Carnes, 343 S.W.3d 805, 810 n.6 (Tex. Crim. App.

2011); see In re State ex rel. Weeks, 391 S.W.3d at 122.

       It is relator’s burden to properly request and show entitlement to mandamus relief.

Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.–Houston [1st Dist.] 1992, orig.

proceeding) (“Even a pro se applicant for a writ of mandamus must show himself entitled

to the extraordinary relief he seeks.”). In addition to other requirements, relator must

include a statement of facts supported by citations to “competent evidence included in the

appendix or record,” and must also provide “a clear and concise argument for the

contentions made, with appropriate citations to authorities and to the appendix or record.”

See generally TEX. R. APP. P. 52.3. In this regard, it is clear that relator must furnish an

appendix or record sufficient to support the claim for mandamus relief. See id. R. 52.3(k)

(specifying the required contents for the appendix); R. 52.7(a) (specifying the required

contents for the record).

       Although courts of appeals have jurisdiction in criminal matters, only the Texas

Court of Criminal Appeals has jurisdiction over matters related to final post-conviction

felony proceedings. See TEX. CODE CRIM. PROC. ANN. art. 11.07, § 5; Padieu v. Ct. of

App. of Tex., Fifth Dist., 392 S.W.3d 115, 117 (Tex. Crim. App. 2013) (orig. proceeding)

(“It is well established that only the Court of Criminal Appeals possesses the authority to

grant relief in a post-conviction habeas corpus proceeding where there is a final felony

conviction.”); Board of Pardons & Paroles ex rel. Keene v. Ct. of App. of Tx., Eighth Dist.,

910 S.W.2d 481, 483 (Tex. Crim. App. 1995) (“Article 11.07 provides the exclusive means

to challenge a final felony conviction. Jurisdiction to grant post-conviction habeas corpus



                                             3
relief on a final felony conviction rests exclusively with [the Court of Criminal Appeals].”).

The Court of Criminal Appeals' exclusive jurisdiction under article 11.07 does not

necessarily, however, divest the courts of appeals of jurisdiction to decide the merits of a

mandamus petition when the relator has no article 11.07 application pending.             See

Padieu, 392 S.W.3d at 117–18.

       The Court, having examined and fully considered the limited record presented, is

of the opinion that relator has not met his burden to obtain mandamus relief, or

established that mandamus relief is necessary to protect this Court’s jurisdiction, or has

otherwise shown that established that we possess jurisdiction over this original

proceeding. See Padieu, 392 S.W.3d at 117–18. Accordingly, relator’s petition for writ

of mandamus is denied. See TEX. R. APP. P. 52.8(a).




                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed this the
19th day of February, 2015.




                                              4